DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummings (US 20140265918)

With regards to claim 26. (New) Cummings disclose(s):
A system (fig 1) comprising: 
an AC power supply (120 VAC); 
a plurality of electrical outlets (17, 18) configured to receive power from the AC power supply, each of the plurality of electrical outlets having at least one receptacle (22, 24, 31, 33); 
a wall switch (20) configured to control AC power supply to the at least one receptacle (24, 33) of each of the plurality of electrical outlets; 
a plurality of virtual three-way switches (14, 15), each being adapted to be connected to a corresponding electrical outlet (17, 18) of the plurality of electrical outlets; and 
a plurality of devices (11, 12), each device being adapted to be connected to a corresponding virtual three-way switch (15, 15) of the plurality of virtual three-way switches to receive variable power output [0023], 
wherein each of the plurality of virtual three-way switch including: 
a power input (21, 23) configured to receive power from a power source ([0012]), 
a state-change sensor (56) configured to detect a state change of the at least one receptacle of the corresponding electrical outlet (see 56 [0022]), wherein the state-change of the at least one receptacle is associated with a change in positioning of the wall switch [0022], 
a user input sensor (see 45/46 in 10) configured to receive a user command from a corresponding device [0019], and 
a variable power output (53 [0020]) configured to deliver the received power to the corresponding device at a rate as a function of the state change of the at least one receptacle associated with the change in positioning of the wall switch (receptacle 24 associated with 20 [0022]) 
at least one receptacle associated with the change in positioning of the wall switch [0022] and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 20140265918) in view of Kelly (US 20150382436)

With regards to claim 27. (New) Cummings disclose(s):
The system of Claim 26, 
Cummings does not disclose(s):

Kelly teaches
wherein the user input sensor (108 fig 1; [0078])  of each of the virtual three-way switches is adapted to receive the user command based on a touch detected on a body of the corresponding device or on a touchpad (108 fig 1; [0078]) (see fig 33 for interaction between computing device and network devices [0078]) associated with the corresponding device.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the virtual three-way switch of Cummings by implementing user input sensor is configured to receive the user command from a touch detected as disclosed by Kelly in order to remotely control a virtual switch using a common user interface such a smartphone while improving a visual interface as taught/suggested by Kelly ([0087]).


Allowable Subject Matter
Claim(s) 1, 2, 4-10, 12-15, 17, 19, 23-25 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an virtual three way switch requiring:
a first dual in-line package (DIP) switch having two positions for enabling and disabling activation of a first change in a rate of the received power to a rate between no power and full power based on the user command received at the user input sensor: a second DIP switch having two positions for enabling and disabling activation of a second change in a rate of the received power to a rate between no power and full power based on the state change of the 
With regards to dependent claim(s) 2, 4-10, 12-15, 17, 19, 22-25; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claim(s) 28-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 28, the prior art fails to teach or suggest a/an system requiring:
the controller being configured to: increase power by one step in the dimming cycle in response to each state change detected by the state-change sensor, until the corresponding device reaches a dimming stage corresponding to a full power; determine whether the second device is operating at the dimming stage corresponding to the full power when the corresponding device reaches the dimming stage corresponding to the full power; and move to a diming stage corresponding to a no power in the dimming cycle upon detection of a next state change by the state-change sensor, when the second device is determined to be operating at the dimming stage corresponding to the full power, in combination with the other limitations of the claim.
With regards to claim 29, the prior art fails to teach or suggest a/an system requiring:
controller being configured to: upon determining that the DIP switch indicates the presence of the at least one other virtual three-way switch: detect, using the state-change sensor, a first state change of the at least one receptacle of the corresponding electrical outlet; change the rate of the received power delivered to the corresponding device when the first state change is detected by the first state change sensor; detect. using the state-change sensor, a second state change of the at least one receptacle of the corresponding electrical outlet within a predetermined time duration from the first state change; determine the rate of the received power delivered to the corresponding device upon detecting the second state change; and change the rate of the received power delivered to the corresponding device to a no power when the determined rate of the received power delivered to the corresponding device corresponds to a full power, in combination with the other limitations of the claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ostrovsky US 20060125649; see 128 and 156 switches setting up dimming values [0022]

    PNG
    media_image1.png
    640
    542
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.